COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                               NO. 02-11-00152-CV


IN THE INTEREST OF L.T., A
CHILD


                                     ------------

          FROM THE 231ST DISTRICT COURT OF TARRANT COUNTY

                                     ------------

              MEMORANDUM OPINION1 AND JUDGMENT
                                     ------------

      On May 16, 2011, we notified appellant, in accordance with rule of

appellate procedure 42.3(c), that we would dismiss this appeal unless the $175

filing fee was paid. See Tex. R. App. P. 42.3(c). Appellant has not paid the $175

filing fee. See Tex. R. App. P. 5, 12.1(b).2




      1
       See Tex. R. App. P. 47.4.
      2
       Additionally, appellant informed the clerk’s office by phone that she no
longer wished to continue the appeal.
      Because appellant has failed to comply with a requirement of the rules of

appellate procedure and the Texas Supreme Court’s order of August 28, 2007,3

we dismiss the appeal. See Tex. R. App. P. 42.3(c), 43.2(f).

      Appellant shall pay all costs of this appeal, for which let execution issue.

See Tex. R. App. P. 43.4.



                                                   PER CURIAM



PANEL: LIVINGSTON, C.J.; DAUPHINOT and GARDNER, JJ.

DELIVERED: June 16, 2011




      3
        See Supreme Court of Tex., Order Regarding Fees Charged in Civil
Cases in the Supreme Court and the Courts of Appeals and Before the Judicial
Panel on Multidistrict Litigation, Misc. Docket No. 07-9138 (Aug. 28, 2007) (listing
fees in courts of appeals).


                                     2